Title: From Thomas Jefferson to James Madison, 18 March 1785
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Mar. 18. 1785.

My last to you was dated Dec. 8. Since that yours of Feb. 1. has come to hand; and I am in hopes I shall shortly receive from you the history of the last session of our assembly. I will pray you always to send your letters by the French packet which sails from N. York the 15th. of every month. I had made Neill Jamieson my  postmaster general there, who will always take care of my letters and confide them to passengers when there are any worthy of confidence: since the removal of Congress to that place, you can chuse between N. Jamieson and our delegates there, to which you would rather address my letters. The worst conveyances you can possibly find are private hands, or merchant ships coming from Virginia directly to France. These letters either come not at all, or like the histories of antient times they detail to us events after their influence is spent.
Your character of the M. Fayette is precisely agreeable to the idea I had formed of him. I take him to be of unmeasured ambition but that the means he uses are virtuous. He is returned fraught with affection to America and disposed to render every possible service. Of the cause which separated the committee of the states we never have had an explicit account. Hints and dark sentences from newspapers and private letters have excited without satisfying our curiosity. As your cipher is safe pray give me a detail of it. The navigation of the Scheld had for a great while agitated the politics of Europe and seemed to threaten the involving it in a general war. All of a sudden another subject, infinitely more interesting is brought on the carpet. There is reason to beleive that the Emperor has made an exchange of territories with the Elector of Bavaria, and that while the Scheld has been the ostensible, Bavaria has been the real object of his military preparations. When the proposition was communicated to the King of Prussia it is said he declared qu’il mourroit le cul sur la selle rather than see it take effect. The Dutch it is thought would be secretly pleased with it. And some think that certain places said to be reserved by the Emperor on the borders of France are meant to be given to the latter for her acquiescence. I am attending with anxiety to the part she will act on this occasion. I shall change my opinion of her system of policy if it be not honorable. If the Dutch escape a war, they seem still to be in danger of internal revolution. The Stadholder and Aristocracy can carry their differences no further without an appeal to the sword. The people are on the side of the Stadtholder. The conduct of the aristocracy in pushing their measures to such extremity is inexplicable but on the supposition that France has promised to support them which it is thought she was obliged to do before they would enter into the late treaty. We hear nothing from England. This circumstance, with the passage of their N.F.land bill thro’ the house of commons, and the sending a Consul to America (which we hear they have done) sufficiently prove a  perseverance in the system of managing for us as well as for themselves in their connection with us. The administration of that country are governed by the people, and the people by their own interested wishes without calculating whether they are just or capable of being effected. Nothing will bring them to reason but physical obstruction, applied to their bodily senses. We must shew that we are capable of foregoing commerce with them, before they will be capable of consenting to an equal commerce. We have all the world besides open to supply us with gew-gaws, and all the world to buy our tobacco, for in such an event England must buy it from Amsterdam, l’Orient or any other place at which we should think proper to deposit it for them. They allow our commodities to be taken from our own ports to the W. Indies in their vessels only. Let us allow their vessels to take them to no port. The transportation of our own produce is worth 750,000£ sterl. annually, will employ 200,000 tonnage of ships, and 12,000 seamen constantly. It will be no misfortune that Gr. Br. obliges us to exclude her from a participation in this business. Our own shipping will grow fast under the exclusion, and till it is equal to the object the Dutch will supply us. The commerce with the Eng. W. I. is valuable and would be worth a sacrifice to us. But the commerce with the British dominions in Europe is a losing one and deserves no sacrifice. Our tobacco they must have from whatever place we make it’s deposit, because they can get no other whose quality so well suits the habits of their people. It is not a commodity like wheat, which will not bear a double voyage. Were it so, the privilege of carrying it directly to England might be worth something. I know nothing which would act more powerfully as a sumptuary law with our people than an inhibition of commerce with England. They are habituated to the luxuries of that country and will have them while they can get them. They are unacquainted with those of other countries, and therefore will not very soon bring them so far into fashion as that it shall be thought disreputable not to have them in one’s house or on their table.—It is to be considered how far an exemption of Ireland from this inhibition would embarrass the councils of Engld. on the one hand, and defeat the regulation itself on the other. I rather beleive it would do more harm in the latter way than good in the former. In fact a heavy aristocracy and corruption are two bridles in the mouths of the Irish which will prevent them from making any effectual efforts against their masters. We shall now very soon call for decisive answers to certain points interesting to the United States and unconnected with the general  treaty which they have a right to decline. I mentioned to you in a former letter a very good dictionary of universal law called the Code d’humanité in 13. vols. 4to. Meeting by chance an opportunity of buying a copy, new, and well bound for 104 livres I purchased it for you. It comes to 8 livres a volume which is a fraction over a dollar and a half, and in England costs 15/ sterl. a volume. I shall have an opportunity of sending this and what other books I have bought for you in May. But new information throws me all into doubt what to do with them. Late letters tell us you are nominated for the court of Spain. I must depend on further intelligence therefore to decide whether to send them or to await your orders. I need not tell you how much I shall be pleased with such an event. Yet it has it’s displeasing sides also. I want you in the Virginia Assembly and also in Congress yet we cannot have you everywhere. We must therefore be contented to have you where you chuse. Adieu, Yours affectionately &c.
